DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 7-9 in the reply filed on 1/25/2022 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/2022.
Claims 6, 13, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species election, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/25/2022.
Applicant's election with traverse of Species 2A in the reply filed on 1/25/2022 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive because an inhalation device can be configured to receive both (1) a vapor generating component comprising tobacco and a heat generator for heating the tobacco without combustion, to generate inhalant vapor to be drawn through the device; and (2) a vapor generating component comprising a reservoir of liquid and a heat generator for heating the liquid to generate inhalant vapor.  This is not found persuasive because the Examiner is unaware of a vapor generating component that has both tobacco and a reservoir of liquid wherein both the tobacco and the reservoir of liquid are heated with a heat generator to generate inhalant vapor. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12, 14-16, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett (US 3463166).
Regarding claims 1 and 2,  Bennett teaches an inhalation device (10) comprising: a body (12) with a first end configured to receive an inhalant-generating component (18 or 24 in Figs. 1 and 2); a mouthpiece (14) at an opposite end of the body (12), the body including a passage therethrough (inside of 28 and 44) defining an inhalant flow path from the inhalant-generating component to the mouthpiece; and an inhalant modifying mechanism (12 and 16) configured to selectively introduce an organoleptic additive to the inhalant prior to inhalation by a user, wherein the inhalant modifying mechanism comprises a control member (12b) having a plurality of apertures (36 and 38) therethrough, at least one aperture loaded with an organoleptic material (col. 3, lines 50-55), and a blocking element (16), wherein the blocking element (16) is moveable between a first position in which gas is permitted to flow through the at least one loaded aperture (such as when 44’ is aligned with 46’ in Fig. 7, see col. 4, lines 33-35), and a second position in which the loaded aperture is closed by the blocking element so that gas is only permitted to flow through the remaining apertures (such as when 44’ is aligned with 36’ in Fig. 7, see col. 4, lines 33-35), when a user draws on the mouthpiece (col. 3, lines 41- col. 4, lines 1-39).  
Bennett does not expressly teach that the control member is rotatable with respect to the blocking element; rather, Bennett teaches that the blocking element is rotatable with respect to the control member. However, it would have been obvious for one of ordinary skill in the art at the time of filing to have made the control member of Bennett rotatable with regards to the blocking element of Bennett because there are only two options (control member rotatable and blocking element stationary OR blocking element rotatable and control member stationary) and both would have been obvious to try, with a reasonable expectation of success. MPEP 2143 I E. 
Regarding claims 4, 15 and 18, Bennett teaches that the smoking device is configured to receive a rod of smokeable material (18 or 24) to generate smoke as the inhalant to be drawn through the device by combustion of the rod of smokeable material (col. 1, lines 43-50).  
Regarding claims 5, 12, 16 and 19, Bennett teaches that the inhalation device is configured to receive a cigarette or pipe (col. 1, line 45), thus the inhalation device would have been capable of receiving a non-combustible cigarette, or in the alternative, it would have been obvious for one of ordinary skill in the art at the time of filing to have inserted a non-combustible cigarette into the inhalation device with a reasonable expectation of success and predictable results since the inhalation device is designed to treat smoke that is coming from a smoking device (col. 1, lines 14-18), and a non-combustible cigarette is a smoking device that produces smoke.  
Regarding claims 3 and 14, Bennett teaches that the blocking element comprises a grip for rotating (seen on Figs. 1 and 2) but does not expressly teach that the blocking element includes a radially-projecting element extending from the blocking element and comprises a lever or button.  It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the gripper for another equivalent means of rotating, specifically a lever or button, with a reasonable expectation of success and predictable results, namely that all are equivalent and effective means of rotating the blocking element.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett as applied to claim 1 above, and further in view of Becker (US 20080017206).
Regarding claim 10, Bennett teaches filling treatment chambers with additives such as menthol but does not expressly teach that the organoleptic material in the at least one aperture is coated on an inside wall of the aperture such that gas flowing through the coated aperture sweeps over the organoleptic material for the additive to become entrained in the gas flow.  
Becker, which teaches menthol cigarettes and methods of making menthol cigarettes,   teaches that the additive may be applied as a coating to one or more surfaces of one or more selected components of the cigarette ([0062]). It would have been obvious for one of ordinary skill in the art at the time of filing to have coated the treatment chambers of Bennett with additives such as menthol, as taught by Becker, with a reasonable expectation of success and predictable results because Becker teaches that coating the additive is an equivalent alternative to other means of incorporating additive ([0062]).     
Regarding claim 11, Bennett teaches that the smoking device is configured to receive a rod of smokeable material (18 or 24) to generate smoke as the inhalant to be drawn through the device by combustion of the rod of smokeable material (col. 1, lines 43-50).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANA B KRINKER/Examiner, Art Unit 1747   

/Michael J Felton/Primary Examiner, Art Unit 1747